DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 05/13/2022 for RCE application with case number 16/374,225 (filed on 04/03/2019) in which claims 1-16 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
Claims 17 & 18 have been previously added as new claims. Claims 1, 16 & 17 are currently amended. Claims 2, 3, 5, 6, 8, 9, 11, 12, 14 & 15 have been cancelled. Accordingly, Claims 1, 4, 7, 10, 13, 16, 17 & 18 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-112850, filed on 06/13/2018.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2019 has been received and considered.

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered and are addressed as follows:
Regarding the Double Patenting: The provisionally non-statutory double patenting rejections of claims 1 & 16-17 are withdrawn, as the amended claims filed on 05/13/2022 have overcome the double patenting rejections recited in the office actions mailed on 07/26/2021, 10/29/2021 & 02/15/2022.
Regarding the claim rejections under 35 USC §102 & §103: Applicant’s arguments/ remarks regarding the rejections of the claims under the prior arts in records are persuasive in view of the currently amended independent claims 1, 16 & 17. Accordingly, the previous prior art rejections under 35 USC §102 and/or §103 have been withdrawn.

Allowable Subject Matter
Claims 1, 4, 7, 10, 13, 16, 17 & 18 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended (see amended claims submitted on 05/13/2022), in their entirety as presented in the current application. The following is an examiner’s statement of reasons for allowance: 
The arts of record, especially Sukeyuki et al. (JP 2001-101599 A) & Isogai (US 6,265,990 B1), do not singularly or in combination disclose “the corrected target position is set more forward along the traveling course than (1) the second target position and (2) a position of a rear end of the preceding vehicle recognized by the second front-environment recognizer; determine an inter-vehicle distance, the inter-vehicle distance comprising a route distance from the own vehicle to the corrected target position; calculate a threshold distance on a basis of a relative speed between the own vehicle and the preceding vehicle; and start a second brake control based on the corrected target position when the inter-vehicle distance becomes less than the threshold distance, and execute the second brake control until the preceding vehicle is recognized by the first front-environment recognizer,  wherein, during the second brake control, the second brake controller decelerates the ow vehicle at a predetermined deceleration rate so that the vehicle speed of the own vehicle becomes equal to a vehicle speed of the preceding vehicle” as recited in Applicant’s base claim(s) 1 (and similar limitations of base claims 16 & 17).
The uniqueness of the claimed invention is in having an aptly drive-assist apparatus that has the function for correcting the second target position that is determined on a basis of the preceding vehicle recognized by the second front-environment recognizer, wherein the corrected target position is set more forward along the traveling course than the second target position and a position of a rear end of the preceding vehicle recognized by the second front-environment recognizer; and start a second brake control based on the corrected target position when the inter-vehicle distance [that is comprising a route distance from the own vehicle to the corrected target position] becomes less than the threshold distance [that is calculated on a basis of a relative speed between the own vehicle and the preceding vehicle], and execute the second brake control until the preceding vehicle is recognized by the first front-environment recognizer,  wherein, during the second brake control, the second brake controller decelerates the own vehicle at a predetermined deceleration rate so that the vehicle speed of the own vehicle becomes equal to a vehicle speed of the preceding vehicle, as set forth in all independent claims 1, 16 & 17. 
Sukeyuki, being the closest prior art teaches an autonomous driving assistance to appropriately combine driving support services/ infrastructure information obtained from a road side device, and an information detected by a vehicle sensors. Accordingly, Sukeyuki discloses both an in-vehicle sensing device, and a driving support road-side system. Further, an obstacle information is given from the road-side, which is used by the inter-vehicle warning unit on the autonomous vehicle to adjust the inter-vehicle distance according to the obstacle information in order to secure an appropriate inter-vehicle distance with the preceding vehicle and make vehicle driving smooth. Sukeyuki also teaches that the vehicle smoothly decelerates and can stop before the preceding vehicle. However, there are no teachings in Sukeyuki pertaining to the function for correcting the second target position that is determined on a basis of the preceding vehicle recognized by the second front-environment recognizer, wherein the corrected target position is set more forward along the traveling course than the second target position and a position of a rear end of the preceding vehicle recognized by the second front-environment recognizer; start a second brake control based on the corrected target position when the inter-vehicle distance [that is comprising a route distance from the own vehicle to the corrected target position] becomes less than the threshold distance [that is calculated a basis of a relative speed between the own vehicle and the preceding vehicle], and execute the second brake control until the preceding vehicle is recognized by the first front-environment recognizer,  wherein, during the second brake control, the second brake controller decelerates the own vehicle at a predetermined deceleration rate so that the vehicle speed of the own vehicle becomes equal to a vehicle speed of the preceding vehicle, as required by Applicant’s independent claims 1, 16 & 17.
Isogai, teaches a plurality of deceleration devices for decelerating a succeeding vehicle, where a warning is generated only when a deceleration level attainable by the selected one or plural deceleration devices is higher than a predetermined maximum level even if the distance between two traveling vehicles is shorter than a predetermined warning distance. However, there are no teachings in Isogai to the function for correcting the second target position that is determined on a basis of the preceding vehicle recognized by the second front-environment recognizer, wherein the corrected target position is set more forward along the traveling course than the second target position and a position of a rear end of the preceding vehicle recognized by the second front-environment recognizer; and start a second brake control based on the corrected target position when the inter-vehicle distance [that is comprising a route distance from the own vehicle to the corrected target position] becomes less than the threshold distance [that is calculated a basis of a relative speed between the own vehicle and the preceding vehicle], and execute the second brake control until the preceding vehicle is recognized by the first front-environment recognizer,  wherein, during the second brake control, the second brake controller decelerates the own vehicle at a predetermined deceleration rate so that the vehicle speed of the own vehicle becomes equal to a vehicle speed of the preceding vehicle, as required by Applicant’s independent claims 1, 16 & 17.
The arts of record, like Sukeyuki & Isogai, do not singularly or in combination disclose such drive-assist apparatus that has the function for correcting the second target position that is determined on a basis of the preceding vehicle recognized by the second front-environment recognizer, wherein the corrected target position is set more forward along the traveling course than the second target position and a position of a rear end of the preceding vehicle recognized by the second front-environment recognizer; and start a second brake control based on the corrected target position when the inter-vehicle distance [that is comprising a route distance from the own vehicle to the corrected target position] becomes less than the threshold distance [that is calculated a basis of a relative speed between the own vehicle and the preceding vehicle], and execute the second brake control until the preceding vehicle is recognized by the first front-environment recognizer,  wherein, during the second brake control, the second brake controller decelerates the own vehicle at a predetermined deceleration rate so that the vehicle speed of the own vehicle becomes equal to a vehicle speed of the preceding vehicle.
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims. All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/T.E./
Examiner, Art Unit 3661


/RUSSELL FREJD/Primary Examiner, Art Unit 3661